   Case: 1:16-cv-04884 Document #: 119 Filed: 03/01/19 Page 1 of 4 PageID #:1534



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KIM AMMONS,                                     )
                                                )
                Plaintiff,                      )        1:16-cv-04884
                                                )
        v.                                      )        Judge Robert M. Dow, Jr.
                                                )        Magistrate Judge Young B. Kim
CHICAGO BOARD OF EDUCATION,                     )
                                                )
                Defendant.                      )

                    BOARD’S MOTION IN LIMINE NO. 16
           TO BAR UNDISCLOSED AND INADEQUATELY DISCLOSED
       LAY WITNESSES IDENTIFIED ON PLAINTIFF’S TRIAL WITNESS LIST

        Defendant, Board of Education of the City of Chicago (“Board”), by its attorneys, moves this

Court to strike undisclosed lay witnesses from Plaintiff’s trial witness list and to bar Plaintiff from

offering evidence at trial or making arguments to the jury related to those lay witnesses. In support

of this Motion, the Board states as follows:

        Plaintiff’s Witness List, as tendered to the Board in preparation of filing the Pretrial Order

(ECF No. 104), identifies eight lay witnesses to testify at trial. However, Plaintiff failed to previously

disclose five of those lay witnesses in her Rule 26(a)(1) initial disclosures: David Reyes, Ceasar Perez,

Mike Oliver, “First Name Unknown Mohammad,” and Trumaine Reeves. Plaintiff further made an

inadequate disclosure of another witness, Shoshanna Smith, in her 26(a)(1) initial disclosures.

        As Plaintiff is aware, Rule 26(a)(1) requires a party to disclose the name and contact

information “of each individual likely to have discoverable information—along with the subjects of

that information—that the disclosing party may use to support its claims or defenses, unless the use

would be solely for impeachment.” Fed. R. Civ. P. 26(a)(1). Rule 26(e) requires a party to supplement

its Rule 26(a) disclosures “in a timely manner if the party learns that in some material respect the

disclosure or response is incomplete or incorrect....” Fed. R. Civ. P. 26(e). Under Rule 37(c), if a party

                                                    1
   Case: 1:16-cv-04884 Document #: 119 Filed: 03/01/19 Page 2 of 4 PageID #:1535



fails to identify a witness as required by Rule 36(a) or (e), the party cannot use that witness at trial

unless the failure to disclose was harmless or substantially justified. Fed. R. Civ. P. 37(c).

        David Reyes: Plaintiff failed to disclose David Reyes, a former Senior Security Officer at

Marie Sklodowska Curie Metro High School (“Curie”) in her Rule 26(a)(1) initial disclosures. See

Plaintiff’s Rule 26(a)(1)(A) disclosures attached hereto as Exhibit A. By not disclosing Mr. Reyes in

pursuant to Rule 26, it is impossible for the Board to be on notice of Plaintiff’s intent to call him as a

witness at trial which is prejudicial to the Board. See, e.g., Salgado v. General Motors Corp., 150 F.3d 735,

741 n. 6 (7th Cir. 1998) (opposing counsel should not be forced to depose an expert in order to avoid

an ambush at trial if expert not properly disclosed).

        Ceasar Perez and Mike Oliver: Plaintiff also failed to disclose Ceasar Perez and Mike Oliver,

“Plaintiff’s former coworker[s]” in her Rule 26(a)(1) initial disclosures or in her Response to Board

Interrogatory No. 1. See Exhibit A, Plaintiff’s Responses to Defendant’s Interrogatories to Plaintiff

attached hereto as Exhibit B; Proposed Pretrial Order, ECF No. 104. Plaintiff never supplemented

her disclosure or interrogatory response by naming Perez or Oliver or otherwise giving the Board

knowledge as to any information in either of their possession that is probative of the claims or defenses

in this case. Therefore, it is impossible for the Board to have any notice of what these witnesses may

or may not testify to, thereby making them ineligible to appear as witnesses in this matter.

        First Name Unknown Mohammad: Plaintiff also failed to disclose First Name Unknown

Mohammad, allegedly “Plaintiff’s former co-worker” (ECF No. 104) in her Rule 26(a)(1) initial

disclosures or in her Response to Board Interrogatory No. 1. See Exhibits A and B. Plaintiff’s failure

to adequately disclose Mohammad, by timely providing Mohammad’s full name, current address or

telephone numbers and alleged knowledge concerning the claims or defenses in this case makes

Mohammad ineligible to appear as a witness in this matter.




                                                     2
      Case: 1:16-cv-04884 Document #: 119 Filed: 03/01/19 Page 3 of 4 PageID #:1536



          Tremaine Reeves: As stated above, Plaintiff also failed to disclose Tremaine Reeves “SEIU

Local 73” (ECF No. 104), in her Rule 26(a)(1) initial disclosures. See Exhibit A. Plaintiff disclosed

Reeves in her Response to Interrogatory No. 1, but failed to provide his current address or telephone

number. 1 See Exhibit B. Moreover, Plaintiff stated that Reeves was her union representative “who

was made aware of my harassment and retaliation claims at Curie…who then filed multiple grievances

on my behalf to CPS Labor Relations Office.” See id. Plaintiff’s labor grievances bear no relevance

to Plaintiff’s claims or defenses in this case. See Board’s Motion in Limine No. 15. Plaintiff’s failure to

adequately disclose Reeves, by timely providing his current address or telephone numbers and alleged

knowledge concerning the claims or defenses in this case makes Reeves ineligible to appear as a witness

in this matter.

          Shoshanna Smith: Plaintiff listed Smith in her Rule 26(a)(1) initial disclosures, but failed to

provide Smith’s current address or telephone numbers. See Exhibit A. Instead Plaintiff listed an

attorney as Ms. Smith’s contact information. Board counsel contacted the attorney listed who had no

record of Ms. Smith. Plaintiff’s failure to timely provide Smith’s contact information makes her

ineligible to appear as a witness in this matter.

          All six witnesses identified in this motion are subject to a barring order because Plaintiff failed

to properly disclose these witnesses at all in her Rule 26(a)(1) disclosures or failed to properly disclose

their identities, contact information, and/or the nature and substance of their testimony. Plaintiff has

failed to justify her non-disclosure, or inadequate disclosure, of the six witnesses identified herein.

Such failure deprived the Board of an opportunity to depose the witnesses and prepare a defense, thus

prejudicing the Board. Anglin v. Sears, Roebuck & Co., 139 F.Supp.2d 914, 918 (N.D. Ill. 2001); aff’d

179 F.Supp.2d 836, 837 (N.D. Ill. 2001).




1   Although Plaintiff provided a telephone number for Reeves, that number is disconnected.
                                                       3
   Case: 1:16-cv-04884 Document #: 119 Filed: 03/01/19 Page 4 of 4 PageID #:1537



       WHEREFORE, the Board respectfully requests that the Court issue an order barring plaintiff

from offering trial testimony by David Reyes, Ceasar Perez, Mike Oliver, “First Name Unknown

Mohammad,” Trumaine Reeves, and Shoshanna Smith.

Dated: March 1, 2019.
                                               Respectfully submitted,

                                               BOARD OF EDUCATION OF THE CITY OF
                                               CHICAGO, DEFENDANT

                                               Joseph Moriarty, General Counsel

                                       By:     /s/Christina Jaremus
                                               Christina Jaremus, Assistant General Counsel
                                               Giselle Safazadeh, Assistant General Counsel
                                               Susan J. Best, Assistant Deputy General Counsel
                                               Board of Education of the City of Chicago
                                               Law Department
                                               1 North Dearborn, Suite 900
                                               Chicago, Illinois 60602
                                               Telephone: (773) 553-1700
                                               gbsafazadeh@cps.edu
                                               cjaremus@cps.edu
                                               sjbest@cps.edu


                                 CERTIFICATE OF SERVICE

        I, Christina Jaremus, an attorney, do hereby certify that I caused the attached Board’s Motion
in Limine No. 16 to Bar Undisclosed and Inadequately Disclosed Lay Witnesses identified on
Plaintiff’s Trial Witness List to be filed with the Clerk of the Court on March 1, 2019 using the
CM/ECF system which sent notification of such filing to all counsel of record.

                                       By:     /s/Christina Jaremus
                                               Christina Jaremus, Assistant General Counsel




                                                  4
